In the petition for a rehearing in this case, the appellant suggests that the Court overlooked the fact that when Mr. Dusenbury, the former attorney of the respondent, was called by her to testify, he was asked upon direct examination why he did not collect the policy while it was in his hands. This question was asked at the close of the direct examination, and when Mr. Dusenbury declined to *Page 111 
answer upon the ground that it would involve privileged communications between him and his former client, the matter was dropped.
It is contended however, that the question asked the witness constituted a waiver of the privilege by respondent, and in effect authorized the attorney to make answer in full. It is true that the question was first asked on direct examination by counsel for respondent, but do not think this constituted a waiver under the circumstances. The question was not so framed as to invite communications between the respondent and her former attorney.
The issue in this case was whether or not the policy of insurance had been issued by the appellant to David Green, designating the plaintiff as beneficiary. On direct examination of Mr. Dusenbury, his testimony was directed to this point alone, and on cross examination attorneys for the appellant went fully into the matters brought out on direct examination with reference to the existence of the policy, including a statement by the witness that he saw no reason why the policy should not be collected. The examination was stopped only when it was sought to bring out privileged communications between Mr. Dusenbury and his former client.
It is said in 28 R.C.L., Sec. 171, Page 580: "* * * A client may call his attorney to the stand and waive privileged communications between them by questioning him concerning such communications, and the attorney may then be cross examined concerning the communications in question. Such waiver, however, extends no farther than the subject-matter concerning which the attorney has been interrogated. And if he has not been examined as to matters of privilege between him and his client, there is, of course, no waiver thereof. * * *"
As shown by the above quotation, waiver extends only to the subject-matter testified to. Testimony of the attorney *Page 112 
which does not relate to privileged communications between him and his client, does not constitute a waiver of the privileged communications. In support of this rule, see Annotations and cases cited, in 20 Ann. Cas., 1285 and Ann. Cas., 1913-A, 27.
The testimony given by Mr. Dusenbury on direct examination was not based upon, nor did it concern, any confidential or privileged communication passing between him and his former client; it has to do only with the actual existence of the policy.
It is ordered, that the petition for rehearing be, and the same hereby is, denied.